      Case 2:19-cv-02761-DDC-JPO Document 15 Filed 07/07/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                Plaintiff,
                   v.                                   Civil No. 19-2761-DDC-JPO

 SAMUEL A. GALLAGHER; SIGRID I.
 GALLAGHER; AND STATE OF KANSAS,
 KANSAS DEPARTMENT OF HEALTH
 AND ENVIRONMENT; and The Unknown
 Heirs, Executors, Administrators, Devisees,
 Trustees, Legatees, Creditors, and Assignees
 of the Deceased Borrower, STANLEY S.
 GALLAGHER, and the Unknown Spouses
 of the Deceased Borrower and other
 Defendants; Unknown Stockholders,
 Officers, Successors, Trustees, Creditors and
 Assignees of Defendants as are existing,
 dissolved or dormant corporations; Unknown
 Executors, Administrators, Devisees,
 Trustees, Creditors, Successors and
 Assignees of Defendants as are or were
 partners or in partnership; and Unknown
 Guardians, Conservators and Trustees of
 Defendants as are minors or are in any way
 under legal disability; and Unknown Heirs,
 Executors, Administrators, Devisees,
 Legatees, Trustees, Creditors and Assignees
 of any Person alleged to be deceased and
 made Defendants,

                                Defendants.

   ORDER FOR SERVICE BY PUBLICATION AND EXTENDING TIME TO SERVE

       Comes before the Court the motion of the United States of America for an order for

service by publication and to extend time to serve defendants. (ECF No. 14). The Court, after

reviewing the files, finds as follows:




                                                 1
       Case 2:19-cv-02761-DDC-JPO Document 15 Filed 07/07/20 Page 2 of 3




        1.      This is a suit by the United States of America, on behalf of the Department of

Agriculture, Rural Development, to foreclose a real estate mortgage lien on certain real property

located in Logan County, Kansas.

        2.      The record owner of this real estate is the deceased borrower, Stanley S.

Gallagher.

        3.      Personal service upon certain unknown defendants named in the Amended

Complaint, specifically:

                The Unknown Heirs, Executors, Administrators, Devisees,
                Trustees, Legatees, Creditors, and Assignees of the Deceased
                Borrower, Stanley S. Gallagher; the Unknown Spouses of the
                defendants; the Unknown Stockholders, Officers, Successors,
                Trustees, Creditors and Assignees of such defendants as are
                existing, dissolved or dormant corporations; the Unknown
                Executors, Administrators, Devisees, Trustees, Creditors,
                Successors and Assignees of such defendants as are or were
                partners or in partnership; and the Unknown Guardians,
                Conservators and Trustees of such of the defendants as are minors
                or are in any way under legal disability; and the Unknown Heirs,
                Executors, Administrators, Devisees, Legatees, Trustees, Creditors
                and Assignees of any Person alleged to be deceased and made
                defendants as such,

is not practical for the reasons set forth in the Affidavit of Plaintiff's attorney.

        4.      Service by publication on the unknown Defendants is authorized by 28 U.S.C.

' 1655 and K.S.A. '§ 60-307(a)(3) and (5).

        5.      For good cause shown, Plaintiff is granted until September 9, 2020, to complete

service upon Defendants.

        THE COURT THEREFORE ORDERS that the Defendants shall appear or plead in this

action filed in this Court at Kansas City, Kansas, on or before September 9, 2020, a date not less

than six (6) weeks from the date the notice was first published, and in default thereof, the Court


                                                    2
      Case 2:19-cv-02761-DDC-JPO Document 15 Filed 07/07/20 Page 3 of 3




will find that the Amended Complaint and all other pleadings are true, and judgment, the nature

of which shall be stated, will be rendered accordingly.

       THE COURT FURTHER ORDERS that notice of this Order be published not less than

once each week for six (6) consecutive weeks in a newspaper having general circulation in

Logan County, Kansas.

       Dated July 7, 2020, at Kansas City, Kansas.

                                                    s/ James P. O’Hara
                                                    JAMES P. O’HARA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
